Citation Nr: 1506326	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia.

2. Entitlement to service connection for an inguinal hernia.

3. Entitlement to service connection for right shoulder dislocation.

4. Entitlement to service connection for a right ankle condition.
 
5. Entitlement to service connection for chronic pain and arthritis of the bilateral shoulders and back.

6. Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was provided a Travel Board hearing in April 2011 before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

In July 2012, the Board remanded the appeal for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appeal.  A review of the documents in the VBMS file reveals a December 2014 appellate brief and correspondence from the Veteran dated April and December 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for an inguinal hernia, right shoulder dislocation, a right ankle condition, and for chronic pain and arthritis of the bilateral shoulders and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence added to the record since the unappealed March 1999 rating decision denying entitlement to service connection for an inguinal hernia is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2.  The Veteran's hemorrhoids are not manifested as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection for inguinal hernia is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an inguinal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of entitlement to service connection for an inguinal hernia is being reopened; thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue is deferred pending additional development.

As to the claim of entitlement to a compensable rating for hemorrhoids, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2005, November 2005, October 2008, May 2009, and July 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In October 2008 and May 2009, VA provided the Veteran with notice regarding how disability rating and effective dates are assigned, consistent with Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  The issue was readjudicated in November 2008, July 2009, and December 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran has not stated, nor is there evidence indicating, that there has been a material change in the severity of his hemorrhoids since he was last examined in July 2012.  See 38 C.F.R. § 3.327(a) (2014).  For reasons discussed in further detail below, the Board concludes that the current examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2.

At the April 2011 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the Board's July 2012 remand, the Veteran was provided with a VA examination to assess the severity of his hemorrhoids, the claim was readjudicated, and the Veteran was issued a supplemental statement of the case.  Therefore, as to the issue of entitlement to a compensable evaluation for hemorrhoids, the Board finds that there has been substantial compliance with the Board's July 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As to the claim to reopen, the Veteran was provided with adequate notice regarding new and material evidence.  Id.

Legal Principles and Analysis

I. New and Material Evidence

The Veteran claims entitlement to service connection for a hernia.  The unappealed March 1999 rating decision denied entitlement to service connection for a hernia because service treatment records were silent for such a condition.  In light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the Veteran's claim.  In this regard, a July 2012 VA examiner noted that the Veteran had been diagnosed with an inguinal hernia in 1968.  Assuming the credibility of the examiner's notation, information indicating that the Veteran incurred a hernia during his period of active duty is new and material evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).  

II. Increased Rating

The Veteran also contends that he warrants a compensable rating for his service-connected hemorrhoids.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

The Veteran's service-connected hemorrhoids have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids that are mild or moderate warrant a 0 percent (i.e., non-compensable) rating and ones that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In a July 2004 VA treatment record, the Veteran complained of hemorrhoids that were persistently itchy, painful and draining pus with occasional blood but which also improved with hygiene.  Physical examination revealed two perianal pedunculated tender whitish cysts, with mild blood and pus oozing from both.

At a June 2006 VA examination, the Veteran reported that as a result of his hemorrhoids, he would observe blood on toilet paper usually when he does heavy lifting or during the fall, which would last about two to three weeks.  He also reported hemorrhoid prolapse at times and daily bowel leakage which required him to use wipes in the morning and the evening to clean his rectal area.  The Veteran also reported using Preparation H ointment.  Physical examination revealed no evidence of fecal bleeding and a normal sized lumen of the rectum and anus.  The examiner observed internal hemorrhoids that were not thrombosed or bleeding and noted no evidence of edema, fissures, or fistula.  Cysts on the right and left sides of the rectum were also noted.

An August 2007 VA treatment record shows a notation of a history of bright red blood per rectum, which the Veteran reported had occurred most recently as an isolated case several weeks prior.

In an August 2009 VA Form 9, the Veteran indicated that he regularly bled from his rectum due to his hemorrhoids.

At the April 2011 hearing, the Veteran reported that he could not take ibuprofen because it caused him to bleed and aggravated his hemorrhoid condition.  

A July 2012 VA hemorrhoid examination revealed no external hemorrhoids and skin tags only.  The examiner there noted that recurrence with constipation was treated conservatively with medication and no scars or other related manifestations were observed.  The examiner remarked that the findings were essentially normal and were negative for hemorrhoids or residuals.  He further opined that the hemorrhoids did not affect his ability to work.  The examiner indicated that he had reviewed the claims folder; thus, while not specifically noted, the Board concludes that the examiner considered the Veteran's well-documented subjectively reported symptoms.  As the examiner employed a Disability Benefits Questionnaire, he considered a broad range of possible manifestations relating to hemorrhoids, but observed only those noted above.  Given the foregoing, the Board finds the examination adequate.

During the appeal, the Veteran submitted a number of color photographs relating to manifestations of his hemorrhoids.  To the extent the Board is competent to weigh such evidence it has done so.

Based on the evidence, the Board finds that the Veteran is not entitled to a compensable rating for hemorrhoids because the medical evidence of record does not indicate that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  C.F.R. § 4.114, Diagnostic Code 7336.  Any contention that a 20 percent rating is warranted is also unfounded since there is no evidence establishing that his hemorrhoids manifest with persistent bleeding with secondary anemia, or with fissures.  Id.
  
In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In general, the Board has found the Veteran to be credible; however, his claim that he "regularly" bleeds from his rectum is inconsistent with both his own statements and the medical evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The July 2004 VA treatment record, for example, shows that the Veteran reported only occasional blood which improved with hygiene and the August 2007 VA treatment record shows that he experienced an "isolated case" of bleeding which occurred several weeks prior.  While physical examination in July 2004 indicated mild blood, at the June 2006 VA examination, no evidence of fecal blood was noted and the internal hemorrhoids were not bleeding.  Similarly, in July 2012, the VA examiner noted essentially normal findings that were negative for hemorrhoids or residuals.  Therefore, while some blood has been associated with the hemorrhoids, there is no competent and credible evidence of regular or constant bleeding.

A higher evaluation cannot be assigned pursuant to any other potentially applicable diagnostic code.  The Board has considered the Veteran's June 2006 reported bowel leakage, which is not specifically contemplated by Diagnostic Code 7336.  While both Diagnostic Code 7332 (impairment of sphincter control) and Diagnostic Code 7334 (rectum prolapse) provide for a compensable rating where there is constant slight leakage or occasional moderate leakage, the Veteran's symptoms do not rise to this level.  At the June 2006 VA examination, he noted that at most he had to attend to the leakage once in the morning and once in the evening.  As such, any leakage is properly characterized as not constant and not moderate.

The Board further finds that there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a "staged" rating. See Hart, 21 Vet. App. 505.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of hemorrhoids are contemplated by the applicable rating criteria and, to the extent any associated symptoms are not included in the relevant rating criteria, as noted above, they are encompassed in analogous diagnostic codes.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for hemorrhoids is not warranted. 38 C.F.R. § 3.321(b)(1).

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for individual unemployability will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran has at times alleged that his "injuries" - some of which are service connected and most of which are not - have prevented him from working, there is no competent evidence indicating, and the Veteran has not alleged, that his service-connected hemorrhoids in particular prevent him from securing or maintaining employment.  Indeed, the July 2012 VA examiner opined that his hemorrhoids would not affect his ability to work.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an inguinal hernia is reopened.

Entitlement to a compensable evaluation for hemorrhoids is denied.



REMAND

As to the claims of entitlement to service connection for a right ankle disorder, right shoulder disorder and chronic pain and arthritis of the bilateral shoulders and back, the July 2012 Board remand, in pertinent part, directed an examiner to obtain a complete history of the alleged injuries, specifically acknowledge and discuss the Veteran's statements regarding the onset of the injuries and the continuity of the symptoms since service, and provide a fully supported opinion regarding the etiology of each disorder.

In July 2012, the Veteran was afforded VA examinations for each of the above-noted claims.  For all three, the examiner noted at most only a brief statement of the history of the injury and did not specifically document consideration of the Veteran's lay statements.  To the extent any etiological opinion was expressed, no rationale was provided.  New examinations and opinions are therefore needed to address these deficiencies.  Stegall, 11 Vet. App. at 271.  

Moreover, while the July 2012 Board remand did not request an etiological opinion for the claim of entitlement to service connection for a hernia, the AOJ nonetheless obtained one.  The examiner, however, failed to provide an opinion as to the etiology of the claimed disorder and the examination is therefore inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, in an April 2014 correspondence, the Veteran stated that he has continued to receive treatment at Jesse Brown VA Medical Center in Chicago, Illinois.  Any outstanding VA treatment records since July 2012 should therefore be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Any outstanding VA treatment records from Jesse Brown VA Medical Center in Chicago, Illinois from July 2012 to the present should be associated with the claims folder.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for VA examinations by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any hernia, right ankle condition, right shoulder dislocation, and chronic pain and arthritis of the bilateral shoulders and back.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence, noting that the Veteran was awarded the Parachute Badge and that he claims many of his conditions are related to his service as a paratrooper. The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hernia, right ankle condition, right shoulder dislocation, and chronic pain and arthritis of the bilateral shoulders and back is/are attributable to service, particularly the Veteran's reported service as a paratrooper versus any post-service injury or disease. 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


